Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 14, 2017

The Court of Appeals hereby passes the following order:

A18D0187. ERIC ULYSSES JACKSON v. THE STATE.

      Eric Ulysses Jackson filed this application on November 14, 2017 seeking to
appeal a sentence modification order purportedly entered on October 16, 2017.
Jackson’s application, however, included an August 30, 2017 order denying a motion
to credit time served but not the order which he seeks to appeal. This Court ordered
Jackson to file a stamp “filed” copy of the sentence modification order within 10 days
of November 28, 2017 (December 8, 2017) and provided that failure to comply with
our order would result in the dismissal of his application. Jackson did not submit a
stamped “filed” copy of the trial court order within 10 days.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance with the statute. Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). Without a copy of the sentence modification order, this Court cannot ascertain
if the application was filed within the requisite 30 days.
      Even if we were to construe the order denying his motion to credit time served
as the order he is seeking to appeal, the application was filed 76 days after the entry
of that order and, therefore, we lack jurisdiction to consider that order as well because
his appeal would be untimely. In light of the above, Jackson’s application is hereby
DISMISSED.
      Because of this disposition, Jackson’s motions to retrieve the trial record from
the Superior Court of Forsyth County and his motion for sanctions are hereby
DENIED as MOOT.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/14/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.